        Case 3:15-cr-00132-VLB Document 371 Filed 05/26/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA               :
                                        :
                                        :        No. 3:15-cr-132-2(VLB)
       v.                               :
                                        :
 DEBORAH MILLER                         :        May 26, 2020
     Defendant.                         :
                                        :
                                        :
                                        :
                                        :

ORDER CONCERNING DEFENDANT DEBORAH MILLER’S PRO SE MOTION FOR
                   COMPASSIONATE RELEASE

      ORDER docketing pro se motion from Defendant Deborah Miller seeking

release from custody. The Court interprets the motion to seek re-sentencing for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) as Defendant seeks

immediate release from custody and a sentence of time served because of her

medical vulnerability to severe complications or death if she contracts COVID-19.


      Defendant’s motion states that she is in the chronic care unit of FMC

Carswell and is receiving, inter alia, 24-hour oxygen treatment. The Court notes

that, at the time of sentencing, Defendant was diagnosed with chronic obstructive

pulmonary disease, emphysema, and asthma. [Dkt. 151 (PSR) ¶ 76]. The Bureau of

Prison’s Inmate Tracker states that Defendant is scheduled for release on August

21, 2020. See Fed. Bureau of Prisons, Inmate Locator Service, BoP inmate no.

22940-014, available at https://www.bop.gov/inmateloc/. See Vera v. United States,

No. 3:11-CV-00864-VAB, 2017 WL 3081666, at *3, n. 2 (D. Conn. July 19, 2017) (taking

judicial notice of the inmate locator search).

                                            1
         Case 3:15-cr-00132-VLB Document 371 Filed 05/26/20 Page 2 of 3



      To the extent Defendant’s motion challenges the Bureau of Prison’s

computation of her sentence, the Court lacks jurisdiction to review the claim. The

proper vehicle for challenging the execution of a sentence is a petition for writ of

habeas corpus pursuant to § 2241. See Jiminian v. Nash, 245 F.3d 144, 146 (2d Cir.

2001) (citing Chambers v. United States, 106 F.3d 472, 474–75 (2d Cir. 1997) (“A

motion pursuant to § 2241 generally challenges the execution of a federal

prisoner's sentence, including such matters as the administration of parole,

computation of a prisoner's sentence by prison officials, prison disciplinary

actions, prison transfers, type of detention and prison conditions.”)(emphasis

added). The habeas jurisdictional statute, 28 U.S.C. § 2241(a), provides that "[w]rits

of habeas corpus may be granted by... the district courts... within their respective

jurisdictions." This language requires the Court to have jurisdiction over a

petitioner's custodian, which in this case is the warden of FMC Carswell, located

in the Northern District of Texas. Rumsfeld v. Padilla, 542 U.S. 426 (2004); See Fed.

Bureau        of        Prisons,       FMC         Carswell,       available        at

https://www.bop.gov/locations/institutions/crw/.     Therefore,    to   the    extent

Defendant’s motion challenges the computation of her sentence, the motion is

denied for lack of jurisdiction.


      In order to expedite the Court’s consideration of Defendant’s motion for

compassionate release, the Government is directed to respond to Defendant’s

motion within seven (7) days and address whether it is opposed to Defendant’s

release. Defendant’s motion states that she has requested relief from prison

officials but has not received a response. The Government’s response shall


                                          2
       Case 3:15-cr-00132-VLB Document 371 Filed 05/26/20 Page 3 of 3



address: (1) whether Defendant requested the BOP to move for compassionate

release on her behalf, (2) the status of any administrative request for

compassionate release, if any, and (3) whether the BOP intends to move for

compassionate release on Defendant’s behalf.


      The Clerk shall mail a copy of this Order to the Defendant.




                                               IT IS SO ORDERED

                                            _________/s/_____________

                                            Hon. Vanessa L. Bryant
                                            United States District Judge


Dated at Hartford, Connecticut: May 26, 2020




                                        3
